Title: From Alexander Hamilton to Jeremiah Wadsworth, [1 December 1796]
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



[New York, December 1, 1796]
Dr. Sir

I have lately received a line from you. I had been apprised of the machination to cheat us into Mr Burr but I have no apprehension of its success. My chief fear is that the attachment of our Eastern friends to Mr. Adams may prevent their voting for Pinckney likewise, & that some irregularity or accident may deprive us of Adams & let in Jefferson.
Judge Tichener in passing through informed me that from something which had occurred to his recollection while here he feared that the votes of Vermont would be lost for want of being warranted by a subsisting legislative Act. If so, Adams will not have sufficient votes to prevent the question going to the House of Representatives & then we can be at no loss for the result. The whole number I venture to depend on for Adams (including Vermont & two in Pensylvania) is 73. Take off Vermont and there will be 69 which is less by one than the whole number of Electors.
It may be said Georgia also is irregular. This I do not consider as certain. But if so at first there was time enough to discover & rectify it. Not so as to Vermont. Besides who will take care to have the necessary authentic proof from Georgia? From Vermont it can be had & our patriots are not likely to neglect it.
Tis therefore a plain policy to support Mr. Pinkney equally with Mr. Adams.
Yrs. truly

A HamiltonDec. 1. 1796
J Wadsworth E

 